Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

Claims 3-58-9 and 12-14 were cancelled.  Claim 1 was amended.  Claims 23-28 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Bruch in view of Gozdz et al. on claims 1-3, 5, 7, and 21 are maintained with modification to address the amendments to the claims.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Bruch in view of Gozdz et al. as applied to claim 1 and further in view of Vu et al. on claim 22 is maintained and reproduced below for Applicant’s convenience.

Claims 1-3, 5, 7, 21, 23-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (US 2014/0212734) in view of Gozdz et al. (US 5552239).
Regarding claims 1 and 24, Bruch discloses a method of making a battery, comprising: providing a first sheet of material for a battery anode (anode element 390), the first sheet having a first series of parallel evenly spaced slots (face slits 402), the material between an end of the first sheet and a first slot of the first sheet being a finger (see annotated Fig 4A below); providing a second sheet of material for a battery cathode (cathode element) [0042], the second sheet having a second series of parallel evenly spaced slots matching the first series of slots (aligned leaves; see Figs 4A and 4B below), the material between an end of the second sheet and a first slot of the second sheet being a finger (see annotated Fig 4A below); placing a separator sheet between the first sheet and the second sheet to form a laminate (coated in an insulating or separating material) [0030, 0038], the slots of the first sheet aligned with the slots of the second sheet (aligned leaves; see Figs 4A and 4B below); and folding the laminate along multiple parallel folds, each fold aligned with a corresponding slot [0042-0043]; 

    PNG
    media_image1.png
    564
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    662
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    500
    1014
    media_image3.png
    Greyscale

wherein alternating folds are folded in opposite directions to form a concertina configuration with the respective fingers at the opposing sides (back and forth / alternating manner; see Fig 4C below) [0044, 0046] but is silent towards the method further comprising the first and second finger extending further in a latitudinal direction that in the longitudinal direction; applying pressure from opposing sides of the concertina configuration, a portion of the pressure applied to the finger of the first sheet or the second sheet.  

    PNG
    media_image4.png
    410
    855
    media_image4.png
    Greyscale

However, Bruch recognizes that the shapes of the anode and cathode elements correspond to each other and are adjusted based on the battery application and needs when positioned in an overlapping fashion [0039-0040].  It should be noted, the court held that the configuration of a device was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the shape of the fingers, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of cathode and anode sheet materials to fit the particular application and size requirements as recognized by Bruch.
	
Gozdz teaches the laminate cells structure process includes the application of pressure in the direction of the arrows (opposing sides of the folded configuration; direction perpendicular) to intimately compact the folded layers to complete the formation of the unified battery structure (3:47-50; 5:10-55; Figs 2a-4d). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply pressure to the opposing sides of the concertina configuration (where a portion of the finger of the first or second sheet is present 
Regarding claim 2, Bruch discloses the method of claim 1, wherein each fold is a fold of approximately 180 degrees (Figs 5A-5C) [0047-0048].  
Regarding claim 3, Bruch discloses the method of claim 1, wherein the first sheet contains lithium metal [0037] but does not explicitly disclose lithium ions.15 Atty docket no. AA8762-US 
Gozdz teaches a rechargeable battery comprising a laminate electrolytic cells (Abstract) formed from folding of an elongate body (3:46-50) can include active material components of the electrode to include lithium ion intercalating materials (3:9-18).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select the active materials such as lithium ion intercalating materials in the battery of Bruch because Gozdz recognizes that laminate batteries formed by way of folding an elongated body can include active materials inclusive of lithium ion intercalating materials to form a secondary battery.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07.

Regarding claim 7, Bruch discloses the method of claim 1, further comprising placing the concertina configuration in a battery case [0052] (Fig 5C).
Regarding claim 21, Bruch does not explicitly teach wherein each of the slots of the first series have the same width. However, Bruch recognizes the alignment of the slits (slots), the anode and cathode elements when they are stacked and interleaved [0043, 0046].  A skilled artisan would readily recognize that the alignment of such elements for folding and stacking would require the slits to have the same width in order to provide consistency between the elements when folded in a concertina manner. The lack of consistent widths for the slots would functionally cause misalignment. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to slot width since it has been held that discovering the optimum ranges for a result effective variable such as width involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 23, Bruch discloses the method of claim 1, wherein the separator sheet has a larger length or width than a length or width of the first sheet or the second sheet (separator formed over the collector leaves) [0030].  
Regarding claim 26, Bruch in view of Gozdz recognizes applying pressure to an outer surface of a base (entire face of external layer including portion where slots are not present) of the first sheet, wherein the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet, and the first sheet includes the base at the opposing edge of the first sheet (see annotated figure 4A below).  

    PNG
    media_image5.png
    362
    443
    media_image5.png
    Greyscale

Regarding claim 27, Bruch discloses the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet, the first sheet includes a base at the opposing edge of the first sheet, and the first finger is notched next to the base (see annotated Fig 4A above).
Regarding claim 28, Bruch discloses the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet (see annotated Fig 4A above), the first sheet includes a base at the opposing edge of the first sheet, and the battery anode is exposed at one end of the concertina configuration (Fig 4C).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch in view of Gozdz as applied to claim 1 and 24 above respectively, and further in view of Vu et al. (US 5958088).
	The teachings of Bruch and Gozdz as discussed above are herein incorporated.
Regarding claims 22 and 25, Bruch and Gozdz are silent towards the pressure being applied by at least one or both side of a battery case.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Bruch and Gozdz do not disclose or suggest the first and second finger extending further in the latitudinal direction than the respective longitudinal direction and would not be a matter of design choice since such a modification would having modified the operation of the device and the instant specification states the finger and base configuration may act as a current-limiting shape thereby preventing a defect in the battery.



In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejection presented above, Bruch recognizes the shape of the anode and cathode elements correspond to each other and are adjusted based on the battery application and needs when positioned in an overlapping fashion [0039-0040].  Absent persuasive evidence that such a configuration or shape of the respective fingers are significant, 
	


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727